DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 12 and 20, the phrase "computational task" renders the claim indefinite because it is broadly claimed, not defined by the claim, and the specification. Examiner is broadly interpreting the claimed limitation. Further, phrases “main computation” and “shadow computation” are also broad in meaning as the “computation” has not been defined in the claims and the specification. The examiner, therefore, is broadly interpreting “computation as the action of any mathematical calculation by the node.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 2014/0274084 A1).

Ross discloses methods and systems for storing content in a network and delivering that content to client devices with the following features: regarding claim 1, a method, comprising: initiating, at a cellular base station, a shadow computation of a main computation executing for a mobile device, wherein the main computation comprises a computational task, and wherein the shadow computation is at least a part of or a derivative of the main computation; and executing, by the cellular base station, the shadow computation (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0031, 0033 & 0039-0046] summarized as “a method, comprising: initiating, at a cellular base station, a shadow computation of a main computation executing for a mobile device (i.e. mesh network 100 (fig.1) comprising of a base station in a cellular network communicating with mobile devices [0033], base station 400 configured with a local storage device 402, a local processor 404, a network interface module 406 and a content apparatus 410 including content distribution module 412, content request module 414 and content serving module 416 [0039-0045], the content distribution module 412 is configured to receive digital content items (main computation) that are pushed, by the a remote server, to the content distribution module 412, then from the content distribution module 412, a copy of the content, may be tailored to the particular location, is saved in the local storage device 402, and this step may be considered as shadow computation of the main computation [0042-0043],   wherein the main computation comprises a computational task, and wherein the shadow computation is at least a part of or a derivative of the main computation (i.e. the digital content items, received at the content request module 414, have request identification of the mobile device indicating the task of how to serve the requested digital content item to a mobile device, and the tailored contents for a particular location in local storage device 402 (shadow computation) is a derivative of the main content items received at content distribution module 412 [0039, 0044]), and executing, by the cellular base station, the shadow computation (i.e. content serving module 416 is configured to send the local digital content item to the mobile device from the local storage device 402, after identifying, for example, streaming of a song based on its file name [0044-0045])”).
Ross also discloses the following features: regarding claim 2, comprising sending, by the cellular base station, output data of the executed shadow computation to the mobile device or to another device (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0044-0045] summarized as “content serving module 416 of the base station 400 is configured to send the local digital content item to the mobile device from the local storage device 402, after identifying, for example, streaming of a song based on its file name”); regarding claim 3, comprising sending, by the cellular base station, output data of the executed shadow computation to another cellular base station (Fig. 5, a schematic block diagram illustrating one embodiment of a mesh network where the nodes comprise local storage devices, local processors, and content apparatus, see teachings in [0055] summarized as “base stations 102-108 may be virtualized such that the separate local storage device 502, 512, 522, and 532 are logically a single storage device. In such an embodiment, each node 102-108 may have access to local digital content items stored on the local storage devices 502, 512, 522, and 532 of the other nodes 102-108 in the mesh network 100”); regarding claim 4, comprising sending, by the cellular base station, the shadow computation to another cellular base station (Fig. 5, a schematic block diagram illustrating one embodiment of a mesh network where the nodes comprise local storage devices, local processors, and content apparatus, see teachings in [0055] summarized as “base stations 102-108 may be virtualized such that the separate local storage device 502, 512, 522, and 532 are logically a single storage device as, for example, the local digital contents are sent to all local storage devices 502, 512, 522 and 532 of the base stations 102, 104, 106 and 108 respectively, and hence each base station 102-108 may have access to local digital content items stored on the local storage devices 502, 512, 522, and 532 of the other base stations 102-108 in the mesh network 100”); regarding claim 6, comprising sending, by the cellular base station, the shadow computation to the other cellular base station when the other cellular base station experiences less network traffic than the cellular base station (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0046] summarized as “content serving module 416 may identify one or more secondary sources other than the remote computing device that stores the remote digital content item, for example, the content serving module 416 may identify a nearby base station in communication with the base station 400 that has a local copy of the digital content item in its local storage, the content serving module 416 may estimate a time for serving the remote digital content item from the secondary source and estimate a time for serving the remote digital content item from the remote computing device identified in the client's request, the content serving module 416 may then serve the remote digital content item from the source with the shortest estimated time”); regarding claim 7, comprising sending, by the cellular base station, the shadow computation to the other cellular base station when the other cellular base station has greater compute capabilities than the cellular base station (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0046] summarized as “the content serving module 416 may identify a nearby base station in communication with the base station 400 that has a local copy of the digital content item in its local storage, the content serving module 416 may estimate a time for serving the remote digital content item from the secondary source and estimate a time for serving the remote digital content item from the remote computing device identified in the client's request, the content serving module 416 may then serve the remote digital content item from the source with the shortest estimated time”); regarding claim 8, comprising sending, by the other cellular base station, the shadow computation back to the mobile device (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0046 & claim 14] summarized as “after identifying a nearby base station in communication with the base station 400 and estimating a time for serving the remote digital content item from the secondary source, the nearby station then serves the mobile device with the shortest estimated time”). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2014/0274084 A1) in view of Yahagi (CN 1241101 A).

 	Ross  discloses the claimed limitations as described in paragraph 6 above. Ross does not expressly disclose the following features: regarding claim 5, comprising sending, by the cellular base station, the shadow computation to the other cellular base station when the mobile device is within a threshold distance of the other cellular base station.
	Yahagi discloses a method and system in a location register keeps moving the record in the network with the following features: regarding claim 5, comprising sending, by the cellular base station, the shadow computation to the other cellular base station when the mobile device is within a threshold distance of the other cellular base station (Fig. 2, block diagram cellular communication network, see teaching in [see paragraph 1-5 of the fig. 2] summarized as “when the mobile station MS1 in base station BS1 coverage area enters the base station BS3 coverage area, it sends a region characteristics BS3 and LA1 and the position of the characteristic MS1 comprises modifying information to the base station BS3, and the modification information of copy information is sent from the base station BS3 to the base station controller BSC1 to the cell station characteristic BS3 in the allocated storage area to the record of the position memory LM1 of mobile station MS1 in the area close to the BS1 memory area. the response modification information 205, no confirmation information is returned to the mobile station from the base station controller, and similarly, when the mobile station MS1 moves to the coverage area of the base station BS2, a modification information 206 from the base station BS2 is sent to the base station controller BSC1 and, therefore, by the cell station characteristic BS2 is stored into the storage area of the mobile record item storage area close to the BS3, position memory LM1 is modified is updated”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ross by using the features as taught by Yahagi in order to provide a more effective and efficient system that is capable of sending the shadow computation to the other cellular base station when the mobile device is within a threshold distance of the other cellular base station. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2014/0274084 A1) in view of Kim (US 2008/0057971 A1).

Ross discloses the claimed limitations as described in paragraph 6 above. Ross discloses the following features: regarding claim 11, comprising sending, by the cellular base station, the at least one other shadow computation to another cellular base station (Fig. 5, a schematic block diagram illustrating one embodiment of a mesh network where the nodes comprise local storage devices, local processors, and content apparatus, see teachings in [0055] summarized as “base stations 102-108 may be virtualized such that the separate local storage device 502, 512, 522, and 532 are logically a single storage device as, for example, the local digital contents are sent to all local storage devices 502, 512, 522 and 532 of the base stations 102, 104, 106 and 108 respectively, and hence each base station 102-108 may have access to local digital content items stored on the local storage devices 502, 512, 522, and 532 of the other base stations 102-108 in the mesh network 100”);
Ross does not expressly disclose the following features: regarding claim 9, comprising sending, by the cellular base station, the shadow computation back to the mobile device; regarding claim 10, comprising: deriving, by the cellular base station, at least one other shadow computation from the shadow computation; and sending, by the cellular base station, the at least one other shadow computation to at least one device other than the base station.
Kim discloses a method for extending wireless link coverage by controlling wireless communication resource allocation with the following features: regarding claim 9, comprising sending, by the cellular base station, the shadow computation back to the mobile device (Fig. 6, a flow chart illustrating a wireless communication process that involves calculating a maximum transmission power per sub-channel at a base station according to an example embodiment of the present invention, see teachings in [0032] summarized as “the base station 110 (fig. 4) applies the value of Alloc-UL_Tx_SubCH_Pow calculated to update the parameters of the power control scheme so as to control the transmission power of the mobile terminal 120”); regarding claim 10, comprising: deriving, by the cellular base station, at least one other shadow computation from the shadow computation; and sending, by the cellular base station, the at least one other shadow computation to at least one device other than the base station (Fig. 6, a flow chart illustrating a wireless communication process that involves calculating a maximum transmission power per sub-channel at a base station according to an example embodiment of the present invention, see teachings in [0032] summarized as “the base station 110 receives the maximum transmission power of the mobile terminal 120 from the mobile terminal 120, the base station 110 calculates the maximum transmission power per sub-channel, and the base station 110 applies the calculated value to update the parameters of the power control scheme so as to control the transmission power of the mobile terminal 120”);
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ross by using the features as taught by Kim in order to provide a more effective and efficient system that is capable of sending, by the base station, the shadow computation back to the mobile device. The motivation of using these functions is that it is more cost effective and dynamic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2014/0274084 A1) in view of Fruchter et al. (US 2016/0299856 A1).

Ross discloses methods and systems for storing content in a network and delivering that content to client devices with the following features: regarding claim 12, a system for a base station, comprising: a plurality of memory modules, each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one graphics processing unit (GPU) coupled to the plurality of memory chips, configured to: initiate a shadow computation of a main computation executing for a mobile device, wherein the main computation comprises a computational task, and wherein the shadow computation is at least a part of or a derivative of the main computation; and execute the shadow computation (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0031, 0033, 0039-0046 & 0074-0075] summarized as “a system for a base station, comprising: a plurality of memory modules, each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one graphics processing unit (GPU) coupled to the plurality of memory chips, configured to (i.e. the local processor 404 of the base station 400 and/or the computer 610 illustrated in fig. 3, and in one configuration, controller 1100 includes a bus 1105 which interconnects major subsystems of controller 1100, such as a central processor 1110, a system memory 1115 which may include read-only memory (ROM) or flash memory (neither shown), and random access memory (RAM) (not shown), as previously noted. The RAM is generally the main memory into which the operating system and application programs are loaded. The ROM or flash memory can contain, among other code (0074-0075]), initiate a shadow computation of a main computation executing for a mobile device (i.e. mesh network 100 (fig.1) comprising of a base station in a cellular network communicating with mobile devices [0033], base station 400 configured with a local storage device 402, a local processor 404, a network interface module 406 and a content apparatus 410 including content distribution module 412, content request module 414 and content serving module 416 [0039-0045], the content distribution module 412 is configured to receive digital content items (main computation) that are pushed, by the a remote server, to the content distribution module 412, then from the content distribution module 412, a copy of the content, may be tailored to the particular location, is saved in the local storage device 402, and this step may be considered as shadow computation of the main computation [0042-0043], wherein the main computation comprises a computational task, and wherein the shadow computation is at least a part of or a derivative of the main computation (i.e. the digital content items, received at the content request module 414, have request identification of the mobile device indicating the task of how to serve the requested digital content item to a mobile device, and the tailored contents for a particular location in local storage device 402 (shadow computation) is a derivative of the main content items received at content distribution module 412 [0039, 0044]), and execute the shadow computation (i.e. content serving module 416 is configured to send the local digital content item to the mobile device from the local storage device 402, after identifying, for example, streaming of a song based on its file name [0044-0045])”).
Ross also discloses the following features: regarding claim 13, wherein the at least one GPU is configured to send output data of the executed shadow computation to the mobile device (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0044-0045] summarized as “content serving module 416 of the base station 400 is configured to send the local digital content item to the mobile device from the local storage device 402, after identifying, for example, streaming of a song based on its file name”); regarding claim 14, wherein the at least one GPU is configured to send output data of the executed shadow computation to another cellular base station (Fig. 5, a schematic block diagram illustrating one embodiment of a mesh network where the nodes comprise local storage devices, local processors, and content apparatus, see teachings in [0055] summarized as “base stations 102-108 may be virtualized such that the separate local storage device 502, 512, 522, and 532 are logically a single storage device. In such an embodiment, each node 102-108 may have access to local digital content items stored on the local storage devices 502, 512, 522, and 532 of the other nodes 102-108 in the mesh network 100”); regarding claim 15, wherein the at least one GPU is configured to send the shadow computation to another cellular base station (Fig. 5, a schematic block diagram illustrating one embodiment of a mesh network where the nodes comprise local storage devices, local processors, and content apparatus, see teachings in [0055] summarized as “base stations 102-108 may be virtualized such that the separate local storage device 502, 512, 522, and 532 are logically a single storage device as, for example, the local digital contents are sent to all local storage devices 502, 512, 522 and 532 of the base stations 102, 104, 106 and 108 respectively, and hence each base station 102-108 may have access to local digital content items stored on the local storage devices 502, 512, 522, and 532 of the other base stations 102-108 in the mesh network 100”).
Ross is short of expressly teaching “each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one graphics processing unit (GPU) coupled to the plurality of memory chips
Fruchter et al. disclose a system and method for improved transferring of data involving memory device systems with the following features: regarding claim 12, each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one graphics processing unit (GPU) coupled to the plurality of memory chips (Fig. 1B, shows an example memory appliance and coupling thereof, in accordance with various embodiments, see teachings in [0037, 0050, 0053, 0108 & 0130] summarized as “each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one graphics processing unit (GPU) coupled to the plurality of memory chips (i.e. memory appliance 2102 and components thereof access to one or more networks, for example, a LAN, WAN and Internet [0050], engine 2138 may be configured to perform data transfers between memory devices and/or computations [0053], server 2122a produces data 2150a stored in memory device 2132a and the client server 2122b needs to access the data 2150a for a computation, and requesting a copy of the data 2150a in order to perform a computation without impacting the original data determined by the client server 2122a [0108], CPU 2502 (fig. 25) may be a GPU, co-processor, system on a chip (SoC), etc. [0130])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ross by using the features as taught by Fruchter et al. in order to provide a more effective and efficient system that is capable of configuring memory module for insertion into a PCB, and a GPU coupled to the plurality of memory chips. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 20:
Ross discloses methods and systems for storing content in a network and delivering that content to client devices with the following features: regarding claim 20, a system for a base station, comprising: a plurality of memory modules, each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one artificial intelligence (Al) accelerator coupled to the plurality of memory chips, configured to: 
receive a shadow computation of a main computation executing for a mobile device, 
wherein the main computation comprises a computational task, and wherein the shadow computation is at least a part of or a derivative of the main computation;
and execute the shadow computation (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0031, 0033, 0039-0046 & 0074-0075] summarized as “a system for a base station, comprising: a plurality of memory modules, each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one artificial intelligence (Al) accelerator coupled to the plurality of memory chips, configured to (i.e. the local processor 404 of the base station 400 and/or the computer 610 illustrated in fig. 3, and in one configuration, controller 1100 includes a bus 1105 which interconnects major subsystems of controller 1100, such as a central processor 1110, a system memory 1115 which may include read-only memory (ROM) or flash memory (neither shown), and random access memory (RAM) (not shown), as previously noted. The RAM is generally the main memory into which the operating system and application programs are loaded. The ROM or flash memory can contain, among other code (0074-0075]).
receive a shadow computation of a main computation executing for a mobile device (i.e. mesh network 100 (fig.1) comprising of a base station in a cellular network communicating with mobile devices [0033], base station 400 configured with a local storage device 402, a local processor 404, a network interface module 406 and a content apparatus 410 including content distribution module 412, content request module 414 and content serving module 416 [0039-0045], the content distribution module 412 is configured to receive digital content items (main computation) that are pushed, by the a remote server, to the content distribution module 412, then from the content distribution module 412, a copy of the content, may be tailored to the particular location, is saved in the local storage device 402, and this step may be considered as shadow computation of the main computation [0042-0043],
  	wherein the main computation comprises a computational task, and wherein the shadow computation is at least a part of or a derivative of the main computation (i.e. the digital content items, received at the content request module 414, have request identification of the mobile device indicating the task of how to serve the requested digital content item to a mobile device, and the tailored contents for a particular location in local storage device 402 (shadow computation) is a derivative of the main content items received at content distribution module 412 [0039, 0044]),
and execute the shadow computation (i.e. content serving module 416 is configured to send the local digital content item to the mobile device from the local storage device 402, after identifying, for example, streaming of a song based on its file name [0044-0045])”).
Ross is short of expressly teaching “each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one artificial intelligence (Al) accelerator coupled to the plurality of memory chips”.
Fruchter et al. disclose a system and method for improved transferring of data involving memory device systems with the following features: regarding claim 20, each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one artificial intelligence (Al) accelerator coupled to the plurality of memory chips (Fig. 1B, shows an example memory appliance and coupling thereof, in accordance with various embodiments, see teachings in [0037, 0050, 0053, 0108 & 0130] summarized as “each memory module configured for insertion into a printed circuit board (PCB), and each memory module comprising: a plurality of memory chips; and at least one graphics processing unit (GPU) coupled to the plurality of memory chips (i.e. memory appliance 2102 and components thereof access to one or more networks, for example, a LAN, WAN and Internet [0050], engine 2138 may be configured to perform data transfers between memory devices and/or computations [0053], server 2122a produces data 2150a stored in memory device 2132a and the client server 2122b needs to access the data 2150a for a computation, and requesting a copy of the data 2150a in order to perform a computation without impacting the original data determined by the client server 2122a [0108], CPU 2502 (fig. 25) may be a GPU, co-processor, system on a chip (SoC), etc., and an optional management component 130 (fig. 1A) may further be able to function as an accelerator, e.g., to accelerate computations, memory access, or data transformations [0045 & 0130])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ross by using the features as taught by Fruchter et al. in order to provide a more effective and efficient system that is capable of configuring memory module for insertion into a PCB, and a GPU coupled to the plurality of memory chips. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross (US 2014/0274084 A1) in view of Fruchter et al. (US 2016/0299856 A1)as applied to claim 12 above, and further in view of Yahagi (CN 1241101 A).

Ross and Fruchter et al. disclose the claimed limitations as described in paragraph 10 above. Ross disclose the following features: regarding claim 17, wherein the at least one GPU is configured to send the shadow computation to the other cellular base station when the other cellular base station experiences less network traffic than the cellular base station (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0046] summarized as “content serving module 416 may identify one or more secondary sources other than the remote computing device that stores the remote digital content item, for example, the content serving module 416 may identify a nearby base station in communication with the base station 400 that has a local copy of the digital content item in its local storage, the content serving module 416 may estimate a time for serving the remote digital content item from the secondary source and estimate a time for serving the remote digital content item from the remote computing device identified in the client's request, the content serving module 416 may then serve the remote digital content item from the source with the shortest estimated time”); regarding claim 18, wherein the at least one GPU is configured to send the shadow computation to the other cellular base station when the other cellular base station has greater compute capabilities than the cellular base station (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0046] summarized as “the content serving module 416 may identify a nearby base station in communication with the base station 400 that has a local copy of the digital content item in its local storage, the content serving module 416 may estimate a time for serving the remote digital content item from the secondary source and estimate a time for serving the remote digital content item from the remote computing device identified in the client's request, the content serving module 416 may then serve the remote digital content item from the source with the shortest estimated time”); regarding claim 19, wherein the at least one GPU is configured to send the shadow computation back to the mobile device (Fig. 4, schematic block diagram illustrating one embodiment of a base station comprising a local storage device, a local processor, and a content apparatus, see teachings in [0046 & claim 14] summarized as “after identifying a nearby base station in communication with the base station 400 and estimating a time for serving the remote digital content item from the secondary source, the nearby station then serves the mobile device with the shortest estimated time”).
Ross does not expressly disclose the following features: regarding claim 16, wherein the at least one GPU is configured to send the shadow computation to the other cellular base station when the mobile device is within a threshold distance of the other cellular base station.
	Yahagi discloses a method and system in a location register keeps moving the record in the network with the following features: regarding claim 16, wherein the at least one GPU is configured to send the shadow computation to the other cellular base station when the mobile device is within a threshold distance of the other cellular base station (Fig. 2, block diagram cellular communication network, see teaching in [see paragraph 1-5 of the fig. 2] summarized as “when the mobile station MS1 in base station BS1 coverage area enters the base station BS3 coverage area, it sends a region characteristics BS3 and LA1 and the position of the characteristic MS1 comprises modifying information to the base station BS3, and the modification information of copy information is sent from the base station BS3 to the base station controller BSC1 to the cell station characteristic BS3 in the allocated storage area to the record of the position memory LM1 of mobile station MS1 in the area close to the BS1 memory area. the response modification information 205, no confirmation information is returned to the mobile station from the base station controller, and similarly, when the mobile station MS1 moves to the coverage area of the base station BS2, a modification information 206 from the base station BS2 is sent to the base station controller BSC1 and, therefore, by the cell station characteristic BS2 is stored into the storage area of the mobile record item storage area close to the BS3, position memory LM1 is modified is updated”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ross with Fruchter et al.  by using the features as taught by Yahagi in order to provide a more effective and efficient system that is capable of sending the shadow computation to the other cellular base station when the mobile device is within a threshold distance of the other cellular base station. The motivation of using these functions is that it is more cost effective and dynamic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/            Examiner, Art Unit 2473
5/6/2022                        

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473